  Case: 1:17-md-02804-DAP Doc #: 2570 Filed: 09/04/19 1 of 2. PageID #: 412951




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
                                                 MDL No. 2804
                                                 Case No. 1:17-MD-2804
                                                 Judge Dan Aaron Polster



                                 NOTICE OF APPEARANCE

        Please take notice that attorney Stuart G. Parsell of Zeiger, Tigges & Little LLP, 41 South

High Street, Suite 3500, Columbus, Ohio 43215, hereby enters his appearance in the applicable

MDL proceedings, as that term is defined in Paragraph 1(a) of Case Management Order One

(Doc. 232), as counsel for Defendants Rosebay Medical Company L.P., Rosebay Medical

Company, Inc. and Beacon Company.

        Each of Rosebay Medical Company L.P., Rosebay Medical Company, Inc. and Beacon

Company reserves all applicable defenses, including, but not limited to, lack of personal

jurisdiction.

                                                     Respectfully submitted,

                                                     /s/ Stuart G. Parsell
                                                     Stuart G. Parsell (Ohio Bar No. 0063510)
                                                     ZEIGER, TIGGES & LITTLE LLP
                                                     41 South High Street, Suite 3500
                                                     Columbus, Ohio 43215
                                                     Tel: (614) 365-9900
                                                     Fax: (614) 365-7900
                                                     parsell@litohio.com

                                                     Attorney for Rosebay Medical Company
                                                     L.P., Rosebay Medical Company, Inc. and
                                                     Beacon Company
  Case: 1:17-md-02804-DAP Doc #: 2570 Filed: 09/04/19 2 of 2. PageID #: 412952




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 4th day of September, 2019, the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent to

all counsel of record by operation of the Court’s electronic filing system.



                                                      /s/ Stuart G. Parsell
                                                      Stuart G. Parsell (0063510)

826773




                                                 2
